 



EXHIBIT 10.1
August 3, 2006
Grant E. Sims
11505 Quail Hollow Lane
Houston, TX 77024
          Re: Offer to Enter into Employment Agreements
Dear Mr. Sims:
Part I
          A. Genesis Energy, Inc. (“GEI”), the general partner of Genesis
Energy, L.P. (the “Genesis”), hereby offers to enter into employment agreements
with Grant Sims and at least two other officers (the “Officers”), who initially
will be Joseph Blount, Jr. and Brad Newell Graves, to act as senior management
of GEI on the terms which are described in concept below. Grant Sims will be the
CEO of GEI, and Joseph Blount and Brad Graves will serve as officers of GEI with
titles to be designated by Grant Sims.
          B. Employment agreements with provisions customary in the industry
will be negotiated by GEI with the Officers (including at least the same fringe
benefits, other than participation in the GEI cash bonus plan and SAR plan, as
are provided to other executive officers of GEI), which contracts will have a
four year term and provide in the aggregate for the Officers to receive annual
salaries totaling $810,000, with increases of the annual aggregate salaries if
the market capitalization of Genesis increases for consecutive 90-day periods
to: $600 million market capitalization ($900,000 annual aggregate salaries); to
$1.0 billion ($990,000 annual aggregate salaries); and above $1.0 billion
(annual aggregate salary increases of 10% for each $300 million market
capitalization increase).
          C. In addition, GEI will cause its 2.0% general partner interest in
Genesis and GEI’s incentive distribution rights in Genesis to be owned by the
entity in which Management (as defined below) will acquire an interest as
provided below (the “GP Entity”), and the GP Entity will be a pass-through
entity for tax purposes.
          D. The Partnership shall be responsible for the reasonable
out-of-pocket transaction costs of the Partnership and GEI, and shall be
responsible for up to an aggregate of $50,000 of the out-of-pocket transaction
costs of the Officers, Management (as defined below) and their affiliates, in
both cases related to consummating the envisioned transactions.

 



--------------------------------------------------------------------------------



 



Part II
          A. In connection with the above, Denbury Resources, Inc. and its
non-Genesis affiliates (“DNR”) offer to enter into contracts with an entity to
be formed by Grant Sims (“Management”) that will include terms described in
concept below:

  •   The ability of Management under the Vesting Schedule below to earn up to
20% of the equity in the GP Entity, if the Officers bring to Genesis
acquisitions from parties other than DNR (“New Deals”) that earn (using a
look-back provision) a minimum un-levered internal rate of return of 8%. Deals
that fail to meet this earning minimum will be removed from the cumulative
quantity of New Deals for vesting purposes. Earning and vesting of equity
interests in the GP Entity is based on the following schedule:

      VESTING SCHEDULE % Vested   New Deals     (Cumulative)
2.0%
  $   150 million
4.0%
  $   300 million
6.0%
  $   450 million
8.0%
  $   600 million
10.0%
  $   750 million
12.0%
  $   900 million
14.0%
  $1,050 million
16.0%
  $1,200 million
18.0%
  $1,350 million
20.0%
  $1,500 million

  •   Management will have change of control protection on 16% of the equity in
the GP Entity (if not already vested, but capped at 16%), triggered by a change
of control (to be defined) of DNR, GEI or the GP Entity, along with a “put”
option by Management at fair market value.     •   DNR will have a right of
first refusal on any proposed disposition of any interest of Management in the
GP Entity.

          B. If approved by the DNR board of directors (including receipt of
required fairness opinions), DNR’s lenders and the Audit Committee of the GP
Entity, DNR agrees to sell to Genesis midstream CO2 assets owned by DNR
(currently expected to be the two existing and one currently planned CO2
pipeline with a currently estimated aggregate replacement value of
$300 million), and contract for exclusive use of those assets on commercially
acceptable terms (including preserving Denbury’s uninterrupted exclusive use of
those assets in the event of Genesis’ sale or bankruptcy) at an expected rate of
return of 12% to Genesis over 12 years, but only if, at the time of each sale by
DNR, the sale will not make the ratio of gross value of (1) consummated New
Deals, that at the time of sale are expected to earn a minimum un-levered
internal rate of return of 8%, to (2) assets sold by DNR, to be less than 1.5 to
1.

2



--------------------------------------------------------------------------------



 



     The parties hereto agree to negotiate in good faith definitive agreements
to document the terms of this offer letter, including the more detailed terms
previously discussed by various individuals.
This offer is subject to the successful completion of a background check on
Messrs. Sims, Blount, and Graves.

                  As to Part I       As to Part I.C and Part II    
 
                Genesis Energy Inc.       Denbury Resources Inc.    
 
                /s/ Susan O. Rheney       /s/ Phil Rykhoek                  
By:
  Susan O. Rheney       Phil Rykhoek    
Title:
  Chairman of the Audit Committee of the Board of Directors       Senior Vice
President    

         
 
  Accepted    
 
       
 
  /s/ Grant E. Sims
 
   
 
  Grant E. Sims    
 
       
 
  August 7, 2006
 
   
 
  Dated    

3